UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 98-546



In Re: RICHARD A. CAROLINA,

                                                             Petitioner.



                 On Petition for Writ of Mandamus.
                        (CA-97-1312-6-17AK)


Submitted:   August 13, 1998                Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard A. Carolina, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard A. Carolina has filed a petition for a writ of manda-

mus from this court seeking an order compelling the district court

to grant his motion to compel discovery in a civil case terminated

adverse to Carolina. Mandamus is a drastic remedy to be used only

in extraordinary circumstances. See Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976). Mandamus relief is only available

when there are no other means by which the relief sought could be

granted, see In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and

may not be used as a substitute for appeal. See In re Catawba

Indian Tribe of S. Carolina, 973 F.2d 1133, 1135 (4th Cir. 1992).

Accordingly, although we grant leave to proceed in forma pauperis,

we deny mandamus relief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2